         Case 1:19-cv-08144-JPC-SLC Document 62 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CINDY DESIR,

                                 Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 19 Civ. 8144 (JPC) (SLC)
NYU LANGONE HEALTH SYSTEM, et al.,
                                                                          ORDER
                                 Defendants.

SARAH L. CAVE, United States Magistrate Judge:

         Having been advised by Plaintiff that she will not seek leave to permit joinder of a

potential plaintiff who consented to join the suit after the expiration of the opt-in deadline and

that (ECF No. 61), and having been advised by the parties at the July 6, 2021 status conference

that no other potential plaintiffs consented to join the suit before the opt-in deadline and that

no further discovery is necessary, the Court orders as follows:

         1. By August 19, 2021, any party intending to move for summary judgment shall file a

               pre-motion letter addressed to the Honorable John P. Cronan in accordance with

               Judge Cronan’s Individual Rules and Practices.

Dated:            New York, New York
                  July 20, 2021
                                                       SO ORDERED

                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
